DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    MARK D. MCWILLIAMS a/k/a
                       MARK MCWILLIAMS,
                            Appellant,

                                    v.

  THE BANK OF NEW YORK, as successor to JP MORGAN CHASE
BANK, N.A. AS TRUSTEE FOR THE HOLDERS OF SAMI II 2006-ARI,
 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-AR1,
                         Appellee.

                              No. 4D16-3498

                          [November 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. CACE 08-32838
(08).

   Thomas P. Murphy of T. P. Murphy’s Law, P.A., Miami, for appellant.

  Sara F. Holladay-Tobias, Emily Y. Rottmann, and C. H. Houston III, of
McGuire Woods, LLP, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT, Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.